NO. 07-05-0316-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 9, 2006

______________________________



STEVEN LEIJA RODRIGUEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 50,335-D; HONORABLE DON EMERSON, JUDGE

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Following a plea of not guilty, appellant Steven Leija Rodriguez was convicted of aggravated assault with a deadly weapon, punishment enhanced by two prior convictions, and sentenced to 15 years confinement.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  	Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised him of his right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Appellant has filed a response contending that the indictment for aggravated kidnapping violated his constitutional prohibition against double jeopardy and that the aggravated assault with a deadly weapon case had been previously dismissed and remained dismissed.  

We have reviewed the grounds raised by appellant’s response.  We have also made an independent review of the entire record to determine whether there are any other arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S.75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  As a result of our review, we agree that the appeal is frivolous.  

Accordingly, counsel’s motion to withdraw is granted and the judgment of the trial court is affirmed.



Mackey K. Hancock

         Justice





Do not publish.